DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 1, and 19 are objected to because of the following informalities:
In claim 5, line 4: “addressed child” should apparently read --addressed to child--.
In claim 5, line 6: “include the following” should apparently read –includes at least one of the following--.
In claim 5, line 10: “include the following” should apparently read –includes at least one of the following--.
In claim 12, line 4: “addressed child” should apparently read --addressed to child--.
In claim 13, line 2: “include the following” should apparently read –includes at least one of the following--.
In claim 14, line 2: “include the following” should apparently read –includes at least one of the following--.
In claim 19, line 5: “addressed child” should apparently read --addressed to child--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "configured to be visually appealing to the child" in line 2.  The metes and bounds of this limitation are unclear, as what is visually appealing is a subjective feeling that may vary from child to child.
Claim 1 also recites the limitation “handheld computer or tablet” in 4.  It is not clear if this is intended for “handheld” to apply to both “computer” and “tablet” (such that the claim is reciting a handheld computer or a handheld tablet) or for the tablet to merely be the final possible choice of five potential devices that contain the website/app.
Claim 1 also recites the limitation "the user" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites that it is dependent upon itself; thus, the scope of the claim is unclear.
Claim 3 also recites the limitation "the category" in the last line.  It is not clear which of the two possible categories is being referred to.  Suggested language would be --to select between each of these categories--.
Claim 4 recites the limitation "the subcategory" in the last line.  It is not clear which of the four possible subcategories is being referred to.  Suggested language would be --to select between each of these subcategories--.
Claim 5 recites the limitation "the subcategory" in the last line.  It is not clear which of the two possible subcategories is being referred to.  Suggested language would be --to select between each of these subcategories--.
Claims 2-5 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 10 recites the limitation "the category" in the last line.  It is not clear which of the two possible categories is being referred to.  Suggested language would be --to select between each of these categories--.
Claim 11 recites the limitation "the subcategory" in the last line.  It is not clear which of the four possible subcategories is being referred to.  Suggested language would be --to select between each of these subcategories--.
Claim 12 recites the limitation "the subcategory" in the last line.  It is not clear which of the two possible subcategories is being referred to.  Suggested language would be --to select between each of these subcategories--.
Claims 13 and 14 are rejected by virtue of their dependence upon claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy et al. (U.S. Pub. No. 2014/0256214 A1; hereinafter known as “Ramamoorthy”), in view of Magical Child Hypnosis (https://magical-child-hypnosis.com/; backdated to at least August 2018 via https://web.archive.org/web/20180829005224/https://magical-child-hypnosis.com/).
Regarding claim 1, Ramamoorthy discloses a system for a child (Abstract; Fig. 1), comprising: an interactive doll 100 configured to be visually appealing to the child ([0010]-[0011]); a website/app on a desktop computer, mobile device, portable media player, handheld computer or tablet 107 ([0010]-[0011]); the website/app connected to an audio playback device via wires or wirelessly and the audio playback device removably concealed inside the interactive doll (Fig. 1; [0010]-[0011]; [0018]; e.g., connected via Bluetooth); the audio playback device comprising: memory 105, an audio input means 105/108 configured to connect the website-app to the audio playback device for transferring audio from the website-app and storing the audio in the memory, an audio output means 106 configured to play the audio, a power supply configured to supply power to the audio playback device, a volume control 101/102 configured to adjust volume of the audio output means, and an on/off switch 102 configured to conserve power to the audio playback device, and the audio playback device configured to play at least one piece of audio selected by the user from a plurality of audio pieces stored in the memory for the child ([0010]-[0021]).  Ramamoorthy fails to disclose that the system is a hypnotherapy system to administer hypnotherapy to the child, wherein the website/app has a plurality of hypnosis scripts that may be selected by the user to be played by the audio playback device.  Magical Child Hypnosis discloses a hypnotherapy website/app for a child comprising a plurality of hypnosis scripts on the website/app that may be selected by a user to be played on an audio playback device to administer hypnotherapy to the child in order to effectively treat challenges of the child.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramamoorthy by using a hypnotherapy website/app to select and play at least one of a plurality of hypnosis scripts to administer hypnotherapy to the child, as taught by Magical Child Hypnosis, in order to effectively treat challenges of the child.
Regarding claim 6, Ramamoorthy discloses a system for a child (Abstract; Fig. 1), comprising: an interactive doll 100 ([0010]-[0011]); a website/app connected to an audio playback device removably concealed inside the interactive doll (Fig. 1; [0010]-[0011]; [0018]; e.g., connected via Bluetooth); the audio playback device configured to play a plurality of audio pieces for the child ([0010]-[0021]).  Ramamoorthy fails to disclose that the system is a hypnotherapy system to administer hypnotherapy to the child, wherein the website/app has a plurality of hypnosis scripts that may be played by the audio playback device, and wherein the hypnotherapy system is configured to only play hypnosis scripts and no other types of sound recordings.  Magical Child Hypnosis discloses a hypnotherapy website/app for a child comprising a plurality of hypnosis scripts on the website/app that may be selected by a user to be played on an audio playback device to administer hypnotherapy to the child, wherein the website/app is configured to only play hypnosis scripts and no other types of sound recordings, in order to effectively treat challenges of the child.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramamoorthy by using a hypnotherapy website/app to select and play a plurality of hypnosis scripts to administer hypnotherapy to the child, as taught by Magical Child Hypnosis, in order to effectively treat challenges of the child.  When the website/app is that of Magical Child Hypnosis, no other audio/sound recordings are played.
Regarding claim 7, the combination of Ramamoorthy and Magical Child Hypnosis discloses the invention as claimed, see rejection supra, and Ramamoorthy further discloses that the audio playback device comprises: memory 105, an audio input means 105/108 configured to connect the website-app to the audio playback device for transferring and storing the plurality of hypnosis scripts in the memory, and an audio output means 106 configured to play the plurality of hypnosis scripts.
Regarding claim 8, the combination of Ramamoorthy and Magical Child Hypnosis discloses the invention as claimed, see rejection supra, and Ramamoorthy further discloses that the audio input means comprises an auxiliary jack and cable, a USB port and cable, or a transceiver 105 ([0010]-[0011]).
Regarding claim 9, the combination of Ramamoorthy and Magical Child Hypnosis discloses the invention as claimed, see rejection supra, and Ramamoorthy further discloses that the audio output means comprises at least one speaker ([0010]).
Regarding claim 15, the combination of Ramamoorthy and Magical Child Hypnosis discloses the invention as claimed, see rejection supra, and Magical Child Hypnosis further discloses that the website/app is configured to allow a user to select at least one hypnosis script from the plurality of hypnosis scripts to be played on the audio playback device to provide hypnotherapy to the child.
Regarding claim 16, the combination of Ramamoorthy and Magical Child Hypnosis discloses the invention as claimed, see rejection supra, and further discloses a method of administering hypnotherapy to a child comprising providing the hypnotherapy system of claim 6 (see rejection of claim 6), providing a child in need of hypnotherapy (Magical Child Hypnosis), selecting on the website/app at least one hypnosis script from the plurality of hypnosis scripts for download and storage in the memory of the audio playback device (Magical Child Hypnosis), and administering hypnotherapy to the child by playing at least one hypnosis script through the audio playback device located inside the interactive doll (see rejection of claim 6).

Allowable Subject Matter
Claims 2-5 and 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 2, none of the prior art of record teaches or reasonably suggests the recited steps of a hypnosis script, in combination with the previously recited features.  Regarding claims 3-5, 10-14, and 17-20, none of the prior art of record teaches or reasonably suggests that the user may select between a category of hypnosis scripts addressed to boys and a category of hypnosis scripts addressed for girls, in combination with the previously recited features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hall (U.S. No. 6,940,432 B1) teaches a doll comprising an audio playback device that can be used for self-hypnotic suggesting, affirmation, or subliminal instruction.  Marshall, Jr. (U.S. Pub. No. 2019/0015755 A1), McCart-Pollak (U.S. Pub. No. 2018/0117484 A1), Nanda et al. (U.S. Pub. No. 2016/0220913 A1), Guo (U.S. Pub. No. 2016/0121229 A1), Sharma et al. (U.S. Pub. No. 2014/0038489 A1), and Roach (U.S. Pub. No. 2013/0344839 A1) each teach toys/dolls that include an audio playback device for playing audio from a connected website/app.  Abrahami et al. (U.S. Pub. No. 2017/0039045 A1) and Lang (U.S. Pub. No. 2015/0248270 A1) each teach hypnotherapy scripts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791